J-S21038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                         IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

DAVID MOUA,

                            Appellant                         No. 2844 EDA 2014


                Appeal from the PCRA Order September 5, 2014
               in the Court of Common Pleas of Delaware County
               Criminal Division at No.: CP-23-CR-0000565-2000


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                                  FILED APRIL 19, 2016

        Appellant, David Moua, appeals pro se from the denial of his petition

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541–9546.

He argues that Miller v. Alabama1 should apply retroactively to his

mandatory life sentence for murder of the first degree.                 We previously

affirmed.     However, our Supreme Court has remanded this appeal for

reconsideration in light of the United States Supreme Court’s decision in

Montgomery v. Louisiana, 136 S. Ct. 718 (2016), as revised (Jan. 27,

2016)     (holding   that    Miller    must    be   applied    retroactively).    (See
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  See Miller v. Alabama, and Jackson v. Hobbs, 132 S. Ct. 2455 (2012).
The Miller Court concluded that mandatory life-without-parole sentences for
juveniles violate the Eighth Amendment. See id. at 2464.
J-S21038-15



Commonwealth v. Moua, No. 339 MAL 2015, 2016 WL 634045, at *1 (Pa.

filed Feb. 17, 2016).

      Accordingly, we remand to the PCRA court for further proceedings

consistent with Montgomery, as ordered by our Supreme Court

      Case remanded with instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2016




                                    -2-